
	
		II
		109th CONGRESS
		2d Session
		S. 3864
		IN THE SENATE OF THE UNITED STATES
		
			September 7
			 (legislative day, September 6), 2006
			Mr. Martinez (for
			 himself and Mr. Cornyn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend part A of title I of the Elementary and
		  Secondary Education Act of 1965 to improve supplemental educational services,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Raising Achievement through
			 Improving Supplemental Education Act of 2006 or the
			 RAISE Act.
		2.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Supplemental
			 educational services after the first year of identification for school
			 improvementSection 1116 (20
			 U.S.C. 6316) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (1),
			 by adding at the end the following:
					
						(G)Supplemental
				educational servicesIn the case of a school identified for
				school improvement under this paragraph, the local educational agency shall
				make supplemental educational services available consistent with subsection
				(e)(1).
						;
				and
				(B)in paragraph
			 (5)(B), by inserting continue to after shall;
			 and
				(2)in subsection
			 (e)(1), by inserting (1),  after in
			 paragraph.
			4.Prioritizing
			 fundsSection 1116(b)(10)(C)
			 (20 U.S.C. 6316(b)(10)(C)) is amended—
			(1)by striking
			 funds.—If and inserting “funds.—
				
					(i)PrioritySubject
				to clause (ii),
				if
					;
			(2)by striking
			 local educational agency shall give priority and all that
			 follows through the period at the end and
			 inserting
				
					local educational agency shall give
			 priority—(I)first, to
				eligible children who are low-income and low-performing, as described in
				clauses (i) and (ii) of subsection (e)(13)(A);
					(II)second, to
				low-performing eligible children; and
					(III)third, to
				low-income eligible children.
					;
				and
			(3)by adding at the
			 end the following:
				
					(ii)DocumentationA
				local educational agency may only prioritize in accordance with clause (i)
				after the local educational agency makes available to the State educational
				agency documentation providing clear and convincing evidence that the funds
				available to provide supplemental educational services under subsection (e) are
				insufficient to meet the actual demand by parents of eligible children for the
				services, as demonstrated by satisfying the requirements of paragraph
				(2).
					. 
			5.Local
			 educational agency responsibilitiesSection 1116(e)(2) (20 U.S.C. 6316(e)(2)) is
			 amended—
			(1)in subparagraph
			 (A), by striking at a minimum, annual and inserting at a
			 minimum, at the times specified under subparagraph (B)(i),;
			(2)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (E), (F), and (H),
			 respectively;
			(3)by inserting
			 after subparagraph (A) the following:
				
					(B)establish a
				streamlined opportunity for eligible children to acquire supplemental
				educational services under this subsection, which shall include—
						(i)notifying
				eligible children served by the local educational agency and their parents of
				the child's eligibility for supplemental educational services—
							(I)not later than 30
				days after the local educational agency obtains data from the State educational
				agency indicating that the school serving the child is identified for school
				improvement under section 1116(b)(1);
							(II)not later than
				30 days after the first day of classes at the school for a school year;
				and
							(III)not later than
				30 days before requesting the reallocation of unused funds reserved for
				supplemental educational services under subsection (b)(10)(A);
							(ii)holding not less
				than 2 opportunities for parents of eligible children to register and select a
				provider simultaneously through the one-step process described in subparagraph
				(C); and
						(iii)using, as the
				application for supplemental educational services under this section, the State
				application developed under paragraph (4)(F);
						(C)create a
				streamlined, one-step parent registration and provider selection process
				that—
						(i)does not place an
				undue burden on parents that may result in the decreased participation of
				eligible children in supplemental educational services under this
				subsection;
						(ii)provides notice
				to the parents of the process for receiving supplemental educational services
				under this subsection;
						(iii)obtains the
				parent's permission to release assessment data regarding the eligible child to
				the provider selected by the parent;
						(iv)is as simple as
				possible and is in the parent's native language, where possible; and
						(v)provides each
				provider with the names and contact information of the eligible children whose
				parents have selected the provider for such services in a timely manner;
						(D)make every
				effort, in carrying out the duties of the local educational agency under this
				paragraph—
						(i)to increase the
				participation of eligible children in supplemental educational services under
				this subsection; and
						(ii)to fully utilize
				the funds available under subsection (b)(10)(A)(ii) for providing such services
				to eligible
				children;
						;
			(4)in subparagraph
			 (F) (as redesignated by paragraph (2)), by striking ; and and
			 inserting , based on the priorities described in subsection
			 (b)(10)(C)(i);; and
			(5)by inserting
			 after subparagraph (F) (as redesignated by paragraph (2)) the following:
				
					(G)provide approved
				providers with access to school facilities on the same basis as other
				after-school and extra-curricular programs (including programs operated or
				overseen by the local educational agency) seeking access to the school
				facility;
				and
					.
			6.Provider and LEA
			 agreementSection 1116(e)(3)
			 (20 U.S.C. 6316(e)(3)) is amended—
			(1)by redesignating
			 subparagraphs (A) through (E) as subparagraphs (B) through (F),
			 respectively;
			(2)in the matter
			 preceding subparagraph (B) (as redesignated by paragraph (1)), by striking
			 In the case and all that follows through Such agreement
			 shall— and inserting
				
					In the case of an
			 approved provider selected by a parent, the local educational agency shall
			 enter into a written agreement with such provider, not later than 45 days after
			 the first day of the school year or 45 days after the selection by the parent,
			 whichever occurs later. Such agreement shall—(A)require that the
				provider be available to begin providing supplemental educational services
				under this subsection not later than 20 days after both parties receive the
				names and contact information described in paragraph
				(2)(C)(v);
					;
				and
			(3)in subparagraph
			 (B) (as redesignated by paragraph (1))—
				(A)by striking
			 local educational agency and inserting provider;
			 and
				(B)by striking
			 the provider chosen by the parents and inserting the
			 local educational agency.
				7.State
			 educational agency responsibilitiesSection 1116(e)(4) (20 U.S.C. 6316(e)(4)) is
			 amended—
			(1)in subparagraph
			 (E)—
				(A)by striking the
			 period and inserting a semicolon; and
				(B)by redesignating
			 subparagraph (E) as subparagraph (F);
				(2)in subparagraph
			 (D)—
				(A)by striking
			 and after the semicolon; and
				(B)by redesignating
			 subparagraph (D) as subparagraph (G) and moving the subparagraph so that the
			 subparagraph follows subparagraph (F) (as redesignated by paragraph
			 (1)(B));
				(3)by inserting
			 after subparagraph (C) the following:
				
					(D)notify each local
				educational agency within the State that is required to provide supplemental
				educational services under this subsection for a school year not later than the
				June 1st preceding the commencement of the school year, or if the June 1st
				deadline is not possible, with as much advance notice before the first day of
				the school year as possible;
					(E)include on the
				State educational agency's Internet website a standard, downloadable
				application form for local educational agencies and parents to utilize in
				applying for and providing supplemental educational services under this
				subsection;
					; and
				
			(4)by adding at the
			 end the following:
				
					(H)provide a valid
				and reliable evaluation of providers that—
						(i)is consistent
				with relevant, nationally-recognized professional and technical
				standards;
						(ii)records the
				gains of individual students by showing improvement attributable per hour of
				supplemental educational services instruction under this subsection (especially
				for students whose academic achievement level is several grades below grade
				level);
						(iii)isolates the
				effects of supplemental educational services under this subsection from other
				possible variables that might affect a student’s academic achievement;
						(iv)coordinates the
				collection of qualitative data on parental satisfaction with the supplemental
				educational services of the provider under this subsection, and the reasons for
				such level of satisfaction; and
						(v)may exclude from
				the evaluation those students who attend less than 80 percent of the total
				hours of supplemental educational services scheduled for the student;
						(I)establish
				safeguards against potential conflicts of interest when a local educational
				agency applies to be, or becomes, a provider of supplemental educational
				services under this subsection, and provide monitoring and evaluation of the
				local educational agency's performance as a provider; and
					(J)prohibit local
				educational agencies from reprogramming any portion of the supplemental
				educational services funds described in subsection (b)(10)(A)(ii) for a fiscal
				year for other purposes, unless the local educational agency provides to the
				State educational agency clear and convincing evidence, as determined by the
				State educational agency, that—
						(i)the parents of
				all eligible children in schools served by the local educational agency have
				been notified in good faith of the availability of supplemental educational
				services under this subsection;
						(ii)the local
				educational agency is meeting all actual demand from parents for supplemental
				educational services under this subsection, as determined by whether the local
				educational agency has opened enrollment for supplemental educational services
				under this section, on a monthly basis, after the initial enrollment, to
				parents of all eligible children without restriction until all funds available
				to provide supplemental educational services under subsection (b)(10)(A)(ii)
				are expended; and
						(iii)the local
				educational agency is able to meet any likely future demand for supplemental
				educational services for the school year for which the determination is
				made.
						.
			8.Criteria for
			 providersSection 1116(e)(5)
			 (20 U.S.C. 6316(e)(5)) is amended—
			(1)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (E) and (F), respectively;
			 and
			(2)by inserting
			 after subparagraph (B) the following:
				
					(C)Offer no
				incentives for the purpose of enticing eligible children or their parents to
				select the provider for supplemental educational services under this
				subsection.
					(D)Offer an
				incentive to an eligible child only if—
						(i)the purpose of
				the incentive is to encourage the eligible child's performance or attendance;
				and
						(ii)the value of the
				incentive is not more than 5 percent of the per-pupil amount for supplemental
				educational services described in paragraph (6)(A), as calculated for the local
				educational agency serving the
				student.
						.
			9.Special rule for
			 ineffective LEA'sSection
			 1116(e)(11) (20 U.S.C. 6316(e)(11)) is amended—
			(1)by striking
			 rule.—If
			  and inserting
				
					rules.—(A)State
				educational agency
				roleIf
					;
				and
			(2)by adding at the
			 end the following:
				
					(B)Local
				educational agency role
						(i)In
				generalIf a State educational agency determines that the local
				educational agency is not able, or is too unreliable, to carry out the local
				educational agency's responsibilities under paragraph (2), or if there is a
				conflict of interest due to the local educational agency becoming a provider,
				the State educational agency may, from amounts described in clause (ii), enter
				into a contract or cooperative agreement with a nonprofit organization to
				enable the nonprofit organization to carry out such responsibilities with
				respect to the eligible children served by the local educational agency.
						(ii)Reallocation
				of funds
							(I)In
				generalIn order to carry out clause (i) with respect to a local
				educational agency, the State educational agency shall reserve and utilize,
				from the funds allocated to the local educational agency under subpart 2, an
				amount equal to fifteen percent of such funds.
							(II)Administrative
				costsA total of not more than 5 percent of the reserved amount
				described in subclause (I) may be used for the administrative costs of the
				State educational agency and the nonprofit organization.
							(III)Interaction
				with reserved fundsIn calculating the amount spent by a local
				educational agency for the purposes of subsection (b)(10), the amounts spent on
				behalf of a local educational agency under this subparagraph shall be
				included.
							.
			10.Definition of
			 eligible childSection
			 1116(e)(12)(A) (20 U.S.C. 6316(e)(12)(A)) is amended to read as follows:
			
				(A)the term
				eligible child means a child—
					(i)from a low-income
				family, as determined by the local educational agency for purposes of
				allocating funds to schools under section 1113(c)(1); or
					(ii)who is
				low-performing, as demonstrated by a score of below proficient in a required
				subject on the State student academic assessment, as described in section
				1111(b)(3)(A), for the previous school
				year.
					.
		11.Coordination of
			 supplemental educational services with after-school careSection 1116(e) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6316(e)) is further amended—
			(1)by redesignating
			 paragraph (12) (as amended by section 10) as paragraph (13); and
			(2)by inserting
			 after paragraph (11) the following:
				
					(12)Coordination
				with after-school programsThe Secretary shall develop, and
				provide guidance on the implementation of, a model program for coordinating the
				provision of supplemental educational services under this subsection with the
				21st century learning centers assisted under part B of title
				IV.
					.
			
